DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4, 6-12, and 14-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,383,477 (DeMatteis).
2. DeMatteis discloses a method for closing an aperture in tissue (Abstract) comprising inserting an elongate assembly (applicator 1) into a working space of a patient (col. 5-6, lns. 63-12). The method includes positioning a deployment scaffold (elements 16) coupled to the elongate assembly in a desired location (col. 6, lns. 12-20). The method includes transitioning first and second arms (first and second elements 16) of the deployment scaffold to an open configuration (FIG. 1) by operating a plurality of linking members (e.g., two pivoting members 36 and two journals 22)(FIG. 1; col. 4, lns. 4-10 and col. 6, lns. 12-20). The plurality of linking members including first and second linking members (first journal 22 and first pivoting member 36) connecting the first arm to the elongate assembly (e.g., element 16 is connected to cylinder 2 of applicator 1 through the pivoting member 36 and is connected to inner member 10 of applicator 1 through the journal 22 at FIG. 2 and col. 4, lns. 4-10 and 21-36) and third and fourth linking members (second pivoting member 36 and second journal 22) connecting the second arm to the elongate assembly (e.g., element 16 is connected to cylinder 2 of applicator 1 through the pivoting member 36 and is connected to inner member 10 of applicator 1 through the journal 22 at FIG. 2 and col. 4, lns. 4-10 and 21-36). The method includes separating a surgical implant (surgical mesh 21) from the first and second arms by actuating attachment members (hooks 18) coupled to the first and second arms (e.g., hooks 18 are actuated by moving with elements 16 as discussed to a slightly collapsed position at col. 6, lns. 29-34).  
3. The method includes attaching the surgical implant to tissue (“stapled” at col. 6, lns. 25).  
4. The method includes transitioning the first and second arms to a closed configuration (FIG. 2; col. 6, lns. 3-12).  
6. Transitioning the first and second arms includes moving a central shaft (inner member 10) of the elongate assembly disposed within an elongate tube (cylinder 2) of the elongate assembly longitudinally and relative to the elongate tube (FIG. 1; col. 6, lns. 12-24). The central shaftPage 2of8Application Serial No. 16/906,245Docket No.: H-US-03189USO1DIV (203-8446 PCT US DIV CON DIV) operatively coupled to the first and third linking members (first and second journals 22) of the plurality of linking members to transition the first and second arms between the open configuration (FIG. 1) and a closed configuration (FIG. 2)(col. 4, lns. 4-10 and col. 6, lns. 12-20).
7. The surgical implant includes a patch formed from a surgical mesh (surgical repair mesh 21).  
8. The surgical implant is releasable in a direction that is radial with respect to a longitudinal axis of the elongate assembly (see at least a portion of mesh 21 extending radially outward with respect to the cylinder 2 in FIG. 1).
9. Separating the surgical implant includes retracting an activation member (thumb screw 50) secured to the attachment members (FIG. 1; col. 6, lns. 29-34 and col. 5, lns. 4-13).  
10. DeMatteis discloses a method for closing an aperture in tissue (Abstract) comprising inserting an elongate assembly (applicator 1) into a working space of a patient (col. 5-6, lns. 63-12). The method includes positioning a deployment scaffold (elements 16) coupled to the elongate assembly in a desired location (col. 6, lns. 12-20). The method includes transitioning first and second arms (first and second elements 16) of the deployment scaffold to an open configuration (FIG. 1) by operating a plurality of linking members (e.g., two pivoting members 36 and two journals 22)(FIG. 1; col. 4, lns. 4-10 and col. 6, lns. 12-20). The plurality of linking members including first and second linking members (first journal 22 and first pivoting member 36) connecting the first arm to the elongate assembly (e.g., element 16 is connected to cylinder 2 of applicator 1 through the pivoting member 36 and is connected to inner member 10 of applicator 1 through the journal 22 at FIG. 2 and col. 4, lns. 4-10 and 21-36) and third and fourth linking members (second pivoting member 36 and second journal 22) connecting the second arm to the elongate assembly (e.g., element 16 is connected to cylinder 2 of applicator 1 through the pivoting member 36 and is connected to inner member 10 of applicator 1 through the journal 22 at FIG. 2 and col. 4, lns. 4-10 and 21-36). The method includes retracting at least one activation member (thumb screw 50) secured to attachment members (hooks 18) on the first and second arms and coupled to the deployment scaffold to move the attachment members from a first position (FIG. 1) to a second position (slightly withdrawn position of col. 6, lns. 29-34) to release a surgical implant from the deployment scaffold (col. 6, lns. 29-34 and col. 5, lns. 4-13).  
11. The method includes attaching the surgical implant to tissue (“stapled” at col. 6, lns. 25).
12. The method includes transitioning the first and second arms to a closed configuration (FIG. 2; col. 6, lns. 3-12).  
14. Transitioning the first and second arms includes moving a central shaft (inner member 10) of the elongate assembly disposed within an elongate tube (cylinder 2) of the elongate assembly longitudinally and relative to the elongate tube (FIG. 1; col. 6, lns. 12-24). The central shaftPage 2of8Application Serial No. 16/906,245Docket No.: H-US-03189USO1DIV (203-8446 PCT US DIV CON DIV) operatively coupled to the first and third linking members (first and second journals 22) of the plurality of linking members to transition the first and second arms between the open configuration (FIG. 1) and a closed configuration (FIG. 2)(col. 4, lns. 4-10 and col. 6, lns. 12-20).
15. The surgical implant includes a patch formed from a surgical mesh (surgical repair mesh 21).  
16. The surgical implant is releasable in a direction that is radial with respect to a longitudinal axis of the elongate assembly (see at least a portion of mesh 21 extending radially outward with respect to the cylinder 2 in FIG. 1).
17. The second and fourth linking members (first and second pivoting members 36) of the plurality of linking members are secured to the elongate tube (FIG. 2-3; col. 4, lns. 21-36).  
18. Moving the central shaft longitudinally and relative to the elongate tube includes advancing the central shaft (FIG. 2 and 4; col. 4-5, lns. 51-3).  
19. The second and fourth linking members (first and second pivoting members 36) of the plurality of linking members are secured to the elongate tube (FIG. 2-3; col. 4, lns. 21-36).  
20. Moving the central shaft longitudinally and relative to the elongate tube includes advancing the central shaft (FIG. 2 and 4; col. 4-5, lns. 51-3).  
21. DeMatteis discloses a method for closing an aperture in tissue (Abstract) comprising inserting an elongate assembly (applicator 1) into a working space of a patient (col. 5-6, lns. 63-12). The method includes positioning a deployment scaffold (elements 16) coupled to the elongate assembly in a desired location (col. 6, lns. 12-20). The method includes transitioning first and second arms (first and second elements 16) of the deployment scaffold to an open configuration (FIG. 1) by operating a plurality of linking members (e.g., two pivoting members 36 and two journals 22)(FIG. 1; col. 4, lns. 4-10 and col. 6, lns. 12-20). The plurality of linking members including first and second linking members (first journal 22 and first pivoting member 36) connecting the first arm to the elongate assembly (e.g., element 16 is connected to cylinder 2 of applicator 1 through the pivoting member 36 and is connected to inner member 10 of applicator 1 through the journal 22 at FIG. 2 and col. 4, lns. 4-10 and 21-36) and third and fourth linking members (second pivoting member 36 and second journal 22) connecting the second arm to the elongate assembly (e.g., element 16 is connected to cylinder 2 of applicator 1 through the pivoting member 36 and is connected to inner member 10 of applicator 1 through the journal 22 at FIG. 2 and col. 4, lns. 4-10 and 21-36). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771